The following opinion was filed October 20, 1924:
Owen, J.
(dissenting). I do not believe the legislature intended that the inmates of the state prison should be counted in ascertaining the population of a city in which such prison is located to enable that city to exercise corporate powers made dependent upon the population thereof. Cities are established for the purposes of local self-government on the part of a free population. The inmates of a state prison are neither amenable to nor have a voice in the government of the city in which the institution happens to be located. If the inmates of the state prison may be counted for the purposes of determining whether the city.of Wau-pun shall have a board of police and fire commissioners, there is no reason why the inmates of the hospital for the insane at Mendota, or any other state institution, should not be counted for the purpose of determining whether or not a given area within which such institution is located may be organized as a village.
It is said that the statute plainly says that the population of the city shall be determined by the last national census. *162Where the census, however, plainly indicates on its face the number of free and the number of prison population, then I think the question fairly arises whether the legislature meant simply the free population or the total of free and prison population. The legislature must have meant either the one or the other. If it did not, but left it to the federal census bureau to determine which it should be, it amounts to a plain delegation of legislative power. Under such a construction the prison population is to be included or excluded according to the method and manner of taking the federal census. This to my mind comes more nearly being, a delegation of legislative power than that of the ordinance condemned for that reason in Wagner v. Milwaukee, 177 Wis. 410, 188 N. W. 487.
But I shall not discuss the matter at length. Suffice it to say that in view of the fact that there is no relation whatever between a prison population and the government of a city in which the prison may be located, it is unreasonable if not absurd to suppose that the legislature intended that powers appropriate to a city of a given population should depend in any degree upon the number of persons incarcerated in the state prison in that city. In view of the fact that the federal census separates the free and the prison population, giving the total amount of both, it should be held that the powers which may be exercised by the city of Waupun should be determined by the number of its free inhabitants as disclosed by the federal census. I therefore think the judgment should have been affirmed.
A motion for a rehearing was denied, with $25 costs, on December 9, 1924.